CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

THIS AGREEMENT dated as of ______, 2006, is made by and between Terex
Corporation, a Delaware corporation (the “Company”), and _________ (the
“Executive”).

 

WHEREAS the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined in the Section 19 below) exists and that such possibility,
and the uncertainty which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders; and

 

WHEREAS the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.

Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in Section 19 hereof.

 

2.

Term of Agreement.

 

 

2.1.

(a) This Agreement shall be effective immediately upon its execution by the
parties hereto and shall remain in effect until the earliest of (i) the
termination of the Executive’s employment with the Company prior to a Change in
Control (other than a termination of Executive’s employment in anticipation of a
Change in Control) for any of the following: by the Company for Cause, by
Executive for any reason other than Good Reason or by reason of Executive’s
death or Permanent Disability; (ii) the termination of Executive’s employment
with the Company following a Change in Control, by reason of death or Permanent
Disability, by the Company for Cause or by the Executive for any reason other
than for a Good Reason; or (iii) three (3) years after the date of a Change in
Control.

 

(b) Notwithstanding Section 2.1(a) to the contrary, this Agreement shall
terminate on March 31, 2008 if the Executive is still in the employ of the
Company and a Change in Control has not occurred and is not reasonably expected
to occur within the six (6) month period thereafter.

 

(c)    All obligations of the Company and/or the Executive outstanding on the
date of termination of this Agreement or resulting from the Executive’s
employment termination during the term of this Agreement shall survive the
termination of this

 

O:\sec\8K03132006\exh10-2.htm

 


--------------------------------------------------------------------------------



 

Agreement. All rights and obligations of the Company and/or the Executive in
this Section 2(c) or in Sections 5, 10 or 13 of this Agreement shall also
survive the termination of this Agreement.

 

3.

Section 409A.

 

 

3.1.

Notwithstanding anything to the contrary contained herein, in the event that the
Executive constitutes a key employee (within the meaning of Section 409A of the
Code) and becomes entitled to one or more payments hereunder on account of
termination of employment, to the extent such payments would otherwise be
subject to the tax under Section 409Aof the Code and are payable within the
first six (6) months following termination of employment, such payments shall
instead be made on the first day of the seventh month following such termination
of employment. To the extent that payments subject to the six (6) month delay of
this Section 3.1 constitute insurance premiums or similar payments, the
Executive may pay such amounts during such six (6) month period and the Company
shall reimburse the Executive for such payments on the first day of the seventh
month following termination of employment.

 

 

3.2.

The parties hereto intend that this Agreement shall be in compliance with
Section 409A of the Code and this Agreement shall be interpreted consistent
therewith. Notwithstanding the foregoing, the Company shall not be liable for
any taxes, penalties, interest or other costs that may arise under Section 409A
or otherwise.

 

 

3.3.

In the event that payments are made under either or both Sections 4 and 5 of
this Agreement and such payments would not satisfy the requirements under
Section 409A (a)(2)(A)(v) of the Code, then all payments made under Sections 4
and 5 of this Agreement shall be treated as payments made as a result of a
separation from service within the meaning of Section 409A of the Code.

 

4.

Change in Control. If the Executive's employment shall be terminated within six
(6) months of a Change in Control in anticipation of such Change in Control or
within twenty-four (24) months following a Change in Control, unless such
termination is (i) by the Company for Cause, (ii) by reason of the Executive’s
death or Permanent Disability, or (iii) by the Executive without Good Reason,
the Company shall pay to the Executive an amount equal to the sum of (a) the
Executive’s annual salary in effect at the time written notice of termination is
given; (b) the Executive’s last paid annual bonus for a calendar year preceding
the calendar year in which the Date of Termination occurs, provided that if the
Executive has been employed by the Company for less than one year on the Date of
Termination and has not yet received a bonus for the prior calendar year, then
Executive will be entitled to Executive’s target bonus; and (c) any accrued
vacation pay, in each case to the extent not theretofore paid (the sum of the
amounts described in clauses (a), (b) and (c) shall be hereinafter referred to
as the “Severance”). The Company shall pay to the Executive any Severance in a
cash lump sum payment simultaneously with the termination of Executive’s
employment following any Change in Control. In addition, simultaneously with the
termination of Executive’s employment following any Change in Control, (x) all
unvested stock options and stock grants previously awarded to Executive shall
immediately and unconditionally vest and Executive

 

2

 


--------------------------------------------------------------------------------



 

shall have the right to exercise any stock options held by him in accordance
with their terms but to the extent any option would expire by its terms within
six (6) months following the Date of Termination, then the Executive may
exercise said option until the earlier of (i) six (6) months following the Date
of Termination or (ii) the later of the December 31 of the calendar year in
which said option would otherwise expire or the fifteenth (15th) day of the
third (3rd) month after the option would otherwise expire; (y) the Company shall
provide Executive with continuing coverage under the life, disability, accident
and health insurance programs for employees (and their spouses and dependents)
of the Company generally and under any supplemental programs covering executives
of the Company, as from time to time in effect, for the twelve (12) month period
from such termination or until Executive becomes eligible for substantially
similar coverage under the employee welfare plans of a new employer, whichever
occurs earlier, provided that Executive’s right to elect continued medical
coverage after termination of employment under Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended, shall be deemed satisfied by
the coverage provided in this clause (y). Executive shall also be entitled to a
continuation of all other benefits and reimbursements in effect at the time of
termination for the twelve (12) month period following such termination or until
Executive becomes eligible for substantially similar benefits from a new
employer, whichever is earlier. Any part of the foregoing benefits that are
attributable to participation in a plan in which the Executive can no longer
participate under applicable law, shall be paid by the Company from other
sources such that the Executive receives substantially similar benefits to those
provided under the plan. All amounts payable hereunder shall be paid monthly
during such twelve (12) month period.

 

5.

Excise Tax Gross-Up.

 

 

5.1.

Notwithstanding anything in this Agreement to the contrary and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company or its affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 5) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing, if it shall be determined that the
Executive is entitled to a Gross-Up Payment, but that the Payments do not exceed
one hundred five percent (105%) of the greatest amount (the “Reduced Amount”)
that could be paid to the Executive such that the receipt of Payments would

 

3

 


--------------------------------------------------------------------------------



 

not give rise to any Excise Tax, then no Gross-Up Payment shall be made to the
Executive and the Payments, in the aggregate, shall be reduced to the Reduced
Amount.

 

 

5.2.

Subject to the provisions of Section 5.3, all determinations required to be made
under this Section 5, including whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by PricewaterhouseCoopers LLP or
such other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive simultaneously
with any event giving rise to a Gross-Up Payment. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 5, shall be paid by the Company to the
Executive simultaneously with any event giving rise to a Gross-Up Payment. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 5.3 and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall promptly
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive. The Underpayment shall be paid during the calendar year in which it
is determined. The parties intend that the timing of the payment of the
Underpayment be in compliance with Proposed Treasury Regulations under Section
409A (including Proposed Treasury Regulation Section 1.409A-3(e)) and any
successor provisions thereto.

 

 

5.3.

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment or the Underpayment. Such notification shall be given as
soon as practicable but no later than ten (10) business days after the Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which it gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall:

 

 

(1)

provide the Company any information reasonably requested by the Company relating
to such claim,

 

 

(2)

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with

 

4

 


--------------------------------------------------------------------------------



 

respect to such claim by an attorney reasonably selected by the Company,

 

 

(3)

cooperate with the Company in good faith in order effectively to contest such
claim, and

 

 

(4)

permit the Company to participate in any proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax and income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall pay the amount of such
payment to the Executive, along with an additional Gross-Up Payment, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax and income tax (including interest or penalties with respect thereto)
imposed with respect to such payment or with respect to any imputed income with
respect to such payment; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority. All of the payments by the Company to the
Executive under this Section 5.3 shall be made during the calendar year in which
all of the issues concerning such payments have been finally resolved. The
parties intend that the timing of the payment of such amounts shall be in
compliance with Proposed Treasury Regulations under Section 409A (including
Proposed Treasury Regulation Section 1.409A-3(e)) and any successor provisions
thereto.

 

 

5.4.

If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 5.3, the Executive receives any refund with respect to such
claim, the Executive shall (subject to the Company's complying with the
requirements of Section 5.3) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).

 

6.

Termination without Cause or For Good Reason. In the event the Executive’s
employment with the Company is terminated by the Company without Cause or by the
Executive for

 

5

 


--------------------------------------------------------------------------------



 

Good Reason, at any time, and, provided no Change in Control shall have
occurred, the Company shall pay the Executive, in cash, aggregate severance
payments equal to his then base salary for up to twelve (12) months from the
Date of Termination or the date upon which Executive obtains alternative
employment, whichever is earlier. The Company shall pay to the Executive any
severance payments due hereunder in twelve (12) equal monthly payments on the
first day of each month following such termination. Notwithstanding the
foregoing, if the Executive obtains alternative employment for base salary and
bonus compensation of less than his then annual base salary, then Executive
shall continue to receive monthly severance payments for the remaining balance
of the 12 month period in an amount equal to the difference between one-twelfth
(1/12) of his annual base salary and one-twelfth (1/12) of the annual base
salary and bonus compensation received from such alternative employer. In
addition, (a) the Executive shall have the right to exercise any stock options,
long-term incentive awards or other similar awards held by him in accordance
with the relevant plan documents or grant letter; provided, however, that to the
extent any option or award would expire by its terms within six (6) months
following the date of termination, then the Executive may exercise said option
or award until the earlier of (i) six (6) months following the date of
termination or (ii) the later of the December 31 of the calendar year in which
said option or award would otherwise expire or the fifteenth (15th) day of the
third (3rd) month after the option or award would otherwise expire; and (b) the
Company shall provide Executive with continuing coverage under the life,
disability, accident and health insurance programs for employees of the Company
generally and under any supplemental programs covering executives of the
Company, as from time to time in effect, for the twelve (12) month period from
such termination or until Executive becomes eligible for substantially similar
coverage under the employee plans of a new employer, whichever occurs earlier,
provided that Executive’s right to elect continued medical coverage after
termination of employment under Part 6 of Title I of the Employee Retirement
Income Security Act of 1974, as amended, shall be deemed satisfied by the
coverage provided in this clause (b). The Executive shall also be entitled to a
continuation of all other benefits and reimbursements in effect at the time of
termination for the twelve (12) month period following such termination or until
the Executive becomes eligible for substantially similar benefits from a new
employer, whichever is earlier. In addition, all stock options and restricted
stock held by Executive on the date of termination under any of the Company’s
1994, 1996 or 2000 Incentive Plans that would become exercisable within the
twelve (12) months following such termination of employment had the Executive
stayed in the employ of the Company shall become immediately exercisable. Any
part of the foregoing benefits that are attributable to participation in a plan
in which the Executive can no longer participate under applicable law, shall be
paid by the Company from other sources such that the Executive receives
substantially similar benefits to those provided for under the plan. All amounts
payable hereunder shall be paid monthly during such twelve (12) month period.

 

7.

Payment for Past Service.  If the Executive’s employment is terminated at any
time, the Company shall pay the Executive, in cash, an aggregate amount not less
than the sum of (a) the Executive's annual bonus for the most recently completed
fiscal year to the extent such bonus has not been paid to the Executive, which
bonus shall not be less than the annual bonus paid to the Executive during the
preceding year, if any; (b) the product of (i) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of

 

6

 


--------------------------------------------------------------------------------



 

 

Termination, and the denominator of which is 365 and (ii) the annual bonus for
the calendar year preceding the Date of Termination that has most recently been
paid to the Executive; (c) any accrued vacation pay, to the extent not
theretofore paid to the Executive; and (d) any other amounts earned by the
Executive prior to the Date of Termination but not previously paid. Such amounts
shall be paid on or before the fifteenth (15th) day of the third (3rd) month
following the close of the calendar year in which such termination occurred.

 

8.

Noncompete and Confidentiality.

 

 

8.1.

In consideration of the agreements and payments of the Company herein, the
Executive agrees that for a period of twelve (12) months from the Date of
Termination, he will not, without the prior written permission of the Company,
directly or indirectly, (i) enter into the employ of or render any services to
any person, firm, or corporation engaged in the manufacture or sale of products
currently manufactured or distributed by the Company, or if Executive does not
have Company wide responsibility, the divisions and subsidiaries for which
Executive has management responsibility, which directly or indirectly compete
with the business of the Company or such divisions and subsidiaries, as the case
may be (a “Competitive Business”); (ii) engage in any Competitive Business for
his own account; (iii) become associated with or interested in any Competitive
Business as an individual, partner, shareholder, creditor, director, officer,
principal, agent, employee, trustee, consultant, advisor or in any other
relationship or capacity; or (iv) solicit, induce or entice, or cause any other
person or entity to solicit, induce or entice to leave the employ of the Company
any person who was employed or retained by the Company on the Date of
Termination. However, nothing in this Agreement shall preclude the Executive
from investing his personal assets in the securities of any corporation or other
business entity which is engaged in a business competitive with that of the
Company if such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than five percent (5%) of the
publicly-traded equity securities of such competitor. Nothing in this Agreement
shall preclude the Executive from retaining his position or membership in trade
associations and professional organizations. The restrictions imposed on the
Executive pursuant to this Section 8.1 shall terminate and be of no further
force and effect in the event of a breach by the Company of its obligations to
make or provide benefits to the Executive.

 

 

8.2.

In consideration of the agreements and payments of the Company herein, the
Executive shall keep confidential and not disclose to any person any information
relating to the Company’s business and/or finances, which information was
obtained during and/or as incident to or in connection with the Executive’s
employment with the Company and which otherwise is not public information.
Provided, that the foregoing shall not prevent the Executive from giving
required information to proper legal authorities. The Executive agrees he will
conduct himself in a professional manner and not make any disparaging, negative
or other statements regarding the Company, its affiliates or any of the
officers, directors or employees of the Company or its affiliates which could in
any way have an adverse affect on the business or affairs of the Company or its
affiliates or

 

7

 


--------------------------------------------------------------------------------



 

otherwise be injurious to or not be in the best interests of the Company, its
affiliates or any such other persons.

 

 

8.3.

The Executive agrees that this non-competition and non-solicitation covenant is
reasonable under the circumstances, and the Executive further agrees that his
services for and on behalf of the Company are unique and irreplaceable. The
Executive further agrees that any breach of the covenants contained in
Section 8.1 and 8.2 above would irreparably injure the Company and/or its
affiliates or subsidiaries. Accordingly, the Executive agrees that the Company
may, in addition to pursuing any other remedies it may have at law or in equity,
obtain an injunction against the Executive from any court having jurisdiction
over the matter restraining any further violation of the covenants contained in
Section 8.1 and 8.2 above.

 

 

8.4.

Upon termination of the Executive’s employment with the Company, the Company
shall have the right to designate a reasonable amount of the Severance to be
allocated to this covenant not to compete and confidentiality.

 

9.

Outplacement Services. In the event of the termination of the Executive’s
employment after a Change in Control, Without Cause or for Good Reason as
provided for in Sections 4 or 6 hereof, the Company agrees, at its sole cost and
expense, to provide the Executive with outplacement services for a period of at
least twelve (12) months following the Date of Termination. The Company and the
Executive shall use their good faith efforts to locate a provider and determine
the scope of outplacement services which is reasonably acceptable to both
parties taking into account the status of the Executive as a senior executive
officer.

 

10.

Legal Expenses. The Company agrees to pay all reasonable out-of-pocket costs and
expenses, including all reasonable attorneys’ fees and disbursements, actually
incurred by the Executive in collecting or enforcing payments to which he is
ultimately determined to be entitled (whether by agreement among the parties,
court order or otherwise) pursuant to this Agreement in accordance with its
terms. All such fees and reimbursements shall be paid within thirty (30) days of
receipt of satisfactory evidence that such fees and expenses were incurred, but
in no event later than the end of the calendar year in which it is finally
determined which payments the Executive is ultimately determined to be entitled
to receive. The parties intend that the timing of the payment of such fees and
reimbursements be in compliance with Proposed Treasury Regulations under Section
409Aof the Code (including Proposed Treasury Regulation Section 1.409A-3(e)) and
any successor provisions thereto.

 

11.

Notice of Termination. Any purported termination of the Executive's employment
(other than by reason of death) shall be communicated by written notice from one
party hereto to the other party hereto in accordance with Section 14 hereof. For
purposes of this Agreement, a notice of termination shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment.

 

 

8

 


--------------------------------------------------------------------------------



 

 

12.

No Other Compensation; Employee at Will. Except as provided in Sections 4, 5, 6,
7, 9 and 10 hereof, no amount or benefit shall be payable to the Executive under
this Agreement or otherwise except as required by law. This Agreement shall not
be construed as creating an express or implied contract of employment and,
except as otherwise agreed in writing between the Executive and the Company, the
Executive is and shall remain “an employee at will” and shall not have any right
to be retained in the employ of the Company.

 

13.

Successors; Binding Agreement.

 

 

13.1.

In addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

 

 

13.2.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

 

14.

Notices. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon actual receipt:

 

To the Company:

Terex Corporation

 

500 Post Road East

 

Westport, Connecticut 06880

 

Attention: General Counsel

 

 

To the Executive:

 

 

 

 

 

9

 


--------------------------------------------------------------------------------



 

 

15.

Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut without regard to the principles of
conflicts of law which might otherwise apply. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. In the event that
either party hereto shall institute proceedings for the enforcement of this
Agreement, the succeeding party shall be entitled to recover the reasonable fees
and expenses incurred by such succeeding party in connection therewith,
including reasonable attorneys fees.

 

16.

Partial Validity. The invalidity or unenforceability or any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

17.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

18.

Mitigation. The Company agrees that if Executive’s employment with the Company
terminates as a result of a Change In Control pursuant to Section 4 of this
Agreement, Executive is not required to seek other employment or to attempt in
any way to reduce any amounts payable to him due under this Agreement. Further,
the amount of any payment shall not be reduced by any compensation earned by
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company, or otherwise.

 

19.

Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated below:

 

(A)       “Beneficial Owner” shall have the meaning defined in Rule 13d-3 under
the Exchange Act.

 

(B)       “Cause” for termination by the Company of the Executive's employment
shall mean (i) the willful, substantial and continued failure by the Executive
to substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness) in a manner reasonably satisfactory to the Chief Executive Officer of
the Company after

 

10

 


--------------------------------------------------------------------------------



 

written notice detailing the reasons for such failure, (ii) the willful engaging
by the Executive in conduct which is demonstrably and materially injurious to
the Company or its subsidiaries, monetarily or otherwise, or (iii) the entry by
a court of competent jurisdiction of an order, or the entering into by the
Executive of a consent decree, barring the Executive from serving as an officer
or director of a public company. For purposes of clauses (i) and (ii) of this
definition, no act, or failure to act, on the Executive's part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive's act, or failure to act, was
in the best interest of the Company.

 

(C)        A “Change in Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:

 

(i)          any person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company) representing 35% or more of the combined voting power of the Company's
then outstanding securities, excluding any person who becomes such a Beneficial
Owner in connection with transactions described in clauses (x), (y) or (z) of
paragraph (iii) below; or

 

(ii)        there is a change in the composition of the Board of Directors of
the Company occurring during any twelve (12) month period, as a result of which
fewer than a majority of the directors are Incumbent Directors (“Incumbent
Directors” shall mean directors who either (x) are members of the Board as of
the date of this Agreement or (y) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination); or

 

(iii)       there is consummated, in any transaction or series of transactions,
of a complete liquidation or dissolution of the Company or a merger,
consolidation or sale of all or substantially all of the Company’s assets
(collectively, a “Business Combination”) other than a Business Combination after
which (x)  the stockholders of the Company own more than 50 percent of the
common stock or combined voting power of the voting securities of the company
resulting from the Business Combination, (y) at least a majority of the board of
directors of the resulting corporation were Incumbent Directors and (z) no
individual, entity or group (excluding any corporation resulting from the
Business Combination or any employee benefit plan of such corporation or of the
Company) becomes the Beneficial Owner of 35 percent or more of the combined
voting power of the securities of the resulting corporation, who did not own
such securities immediately before the Business Combination; or

 

(iv)       the Company is liquidated or dissolved or there is consummated a sale
or disposition by the Company of all or substantially all the Company's assets.

 

11

 


--------------------------------------------------------------------------------



 

 

This definition of “Change in Control” is intended to comply with the definition
of “Change in Control” under Code Section 409A.

 

 

(D)

“Code,” shall mean the Internal Revenue Code of 1986, as amended.

 

(E)        “Date of Termination,” with respect to any purported termination of
the Executive's employment shall mean the later of (i) date specified in the
notice or (ii) thirty (30) days from the date of the notice unless such notice
is for a termination of Executive for Cause.

 

(F)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(G)       “Good Reason” for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act as described
below, such act or failure to act is corrected prior to the Date of Termination
specified in the notice of termination given in respect thereof:

 

(i)         the assignment to the Executive of any duties inconsistent with the
Executive's status as a senior executive officer of the Company or a substantial
adverse alteration in the nature of Executive’s authority, duties or
responsibilities, or any other action by the Company which results in a
diminution in such status, authority, duties or responsibilities (it being
understood that a mere change in authority, duties or responsibilities, or any
other action by the Company will not constitute Good Reason in and of itself
unless it results in a substantial adverse alteration or diminution of the
Executive’s authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

(ii)        a reduction by the Company in the Executive's base salary and/or
annual bonus as in effect on the date hereof or as the same may be increased
from time to time, except for across-the-board reductions similarly affecting
all senior executives of the Company, provided, however, that such
across-the-board reductions are not made as a result of, or in contemplation of,
a Change in Control;

 

(iii)       the failure by the Company to pay to Executive any portion of
Executive's current compensation except pursuant to an across-the-board
compensation deferral similarly affecting all senior executives of the Company,
provided, however, that such across-the-board compensation deferrals are not
made as a result of, or in contemplation of, a Change in Control;

 

 

12

 


--------------------------------------------------------------------------------



 

 

(iv)       the failure by the Company to continue in effect any compensation
plan or other benefit in which the Executive participates which is material to
the Executive's total compensation, except pursuant to an across-the-board
compensation or benefit deferral or reduction similarly affecting all senior
executives of the Company, provided, however, that such across-the-board
compensation or benefit deferrals are not made as a result of, or in
contemplation of, a Change in Control;

 

(v)        the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's benefit plans and reimbursements to which the Executive was
entitled at the time, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time,
or the failure by the Company to provide the Executive with the number of paid
vacation days to which Executive is then entitled; or

 

(vi)       the relocation of the Company’s principal executive offices to a
location more than fifty (50) miles from the location of such offices on the
date of this Agreement or a requirement that the Executive be based anywhere
other than at the Company’s principal executive offices except for necessary
travel on the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations on the date of this Agreement.

 

(H)       “Permanent Disability.” The Executive shall be considered to have
incurred a permanent disability if he (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of at least twelve (12) months; or (ii) is, by reason of
any medically determinable physical or

 

13

 


--------------------------------------------------------------------------------



 

 

mental impairment which can be expected to result in death or can be expected to
last for at least twelve (12) months, receiving income replacement benefits for
a period of not less than three (3) months under an accident and health plan
covering employees of the Company.

 

20.

Tax Withholding. The Company shall have the right to deduct from all payments
made under this Agreement any federal, state or local taxes required by law to
be withheld with respect to such payments.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

TEREX CORPORATION

 

 

 

By:__________________________

 

Name:

 

Title:

 

_____________________________

 

EXECUTIVE

 

 

 

14

 

 

 